DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group III (claims 13 and 14) in the reply filed on November 2, 2021 is acknowledged.  
Although moot since applicant has elected Group III, the examiner has removed  the further restriction of invention II (A1-4) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over D’Onofrio et al. (US 2018/0348061) in view of Bryzek et al. (US 6,346,742).
Regarding claim 1, D’Onofrio et al. teach:
A data logger (Fig. 5, No. 28), comprising at least a measurement sensor (Fig. 6, No. 56), a sensor signal processing device (Fig. 6, No. 54, 57) which is designed to process a sensor signal of the at least one measurement sensor (paragraph [0040]), a housing (Fig. 5, No. 50,51) in which the sensor signal processing device is arranged, with the housing being designed such that it is sealed to outside (paragraph [0040]), the housing comprises two covers (Fig.5, no 51, 50) which correspond to the claimed first and second wall regions.  These covers are electrical conducting material and “operate as two electrodes” [0041].  Thus, if operating as two electrodes, these electrodes also are electrically isolated.  Furthermore, these electrodes are electrically connected to electrical circuitry 52 [0041].  
However, D’Onofrio in Fig 5 does not teach the first and second “poles” which connect electrical circuitry 52 to the housing covers (50-51), but teaches that these components are electrically connected [0040].  
Bryzek et al. teach sensor pads that provide electrical connection from within the sealed sensor to without (see Figs. 7a-7c; col. 5, lines 11-33; the pads are electrically connected to the terminals (poles) of the circuitry of the sensor die).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the exterior electrode area of D’Onofrio electrically connected to the poles of the internal circuitry as taught by Bryzek et al. so that data can be input or extracted from the internal circuitry.

Regarding claim 2, D’Onofrio et al. and Bryzek et al. teach all the elements of claim 1 as detailed above.  D’Onofrio et al. further teach an apparatus further comprising a memory configured to electronically store a processed sensor signal connected to the sensor signal processing device (Fig. 6, No. 55; paragraph [0040]).

Regarding claim 13, D’Onofrio et al. and Bryzek et al. teach all the elements of claim 1 as detailed above.  D’Onofrio et al. further teach an apparatus wherein the two metal wall regions of the housing are adapted for electrically transmitting data through the housing (paragraph [0040]).

Regarding claim 14, D’Onofrio et al. and Bryzek et al. teach all the elements of claim 13 as detailed above.  D’Onofrio et al. further teach an apparatus wherein at least one of stored measurement values are transmitted from the signal processing device, through the housing, to the outside, or configuration data for the signal processing device is transmitted through the housing to the inside (paragraphs [0041] and [0047]).

Regarding claim 15, D’Onofrio et al. and Bryzek et al. teach all the elements of claim 2 as detailed above.  D’Onofrio et al. further teach an apparatus wherein the memory is configured to electronically store an associated item of time information with the processed sensor signal (paragraph [0044]).

Claims 1-2, 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over D’Onofrio et al. (US 2018/0348061) in view of Official Notice.
Regarding claim 1, D’Onofrio et al. teaches (repeated as above):
A data logger (Fig. 5, No. 28), comprising at least a measurement sensor (Fig. 6, No. 56), a sensor signal processing device (Fig. 6, No. 54, 57) which is designed to process a sensor signal of the at least one measurement sensor (paragraph [0040]), a housing (Fig. 5, No. 50,51) in which the sensor signal processing device is arranged, with the housing being designed such that it is sealed to outside (paragraph [0040]), the housing comprises two covers (Fig.5, no 51, 50) which correspond to the claimed first and second wall regions.  These covers are electrical conducting material and “operate as two electrodes” [0041].  Thus, if operating as two electrodes, these electrodes also are electrically isolated.  Furthermore, these electrodes are electrically connected to electrical circuitry 52 shown in Fig 5.  
However, D’Onofrio in Fig 5 does not teach the first and second “poles” which connect electrical circuitry 52 to the housing covers (50-51), but teaches that these components are electrically connected [0041]
Official Notice is given that common electrical conductors such as wires were well known at the effective filing date of the invention that could be used as communication and correspond to the claimed “poles”.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a wire as a connection to signal processing component and covers in D’Onofrio so that communication data can be efficiently and effectively routed within the circuit. 
Regarding claim 2, D’Onofrio et al. and Bryzek et al. teach all the elements of claim 1 as detailed above.  D’Onofrio et al. further teach an apparatus further comprising a memory configured to electronically store a processed sensor signal connected to the sensor signal processing device (Fig. 6, No. 55; paragraph [0040]).

Regarding claim 13, D’Onofrio et al. teach all the elements of claim 1 as detailed above.  D’Onofrio et al. further teach an apparatus wherein the two metal wall regions of the housing are adapted for electrically transmitting data through the housing (paragraph [0040]).

Regarding claim 14, D’Onofrio et al. teach all the elements of claim 13 as detailed above.  D’Onofrio et al. further teach an apparatus wherein at least one of stored measurement values are transmitted from the signal processing device, through the housing, to the outside, or configuration data for the signal processing device is transmitted through the housing to the inside (paragraphs [0041] and [0047]).

Regarding claim 15, D’Onofrio et al. teach all the elements of claim 2 as detailed above.  D’Onofrio et al. further teach an apparatus wherein the memory is configured to electronically store an associated item of time information with the processed sensor signal (paragraph [0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JCM/           Examiner, Art Unit 2864  

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864